         Case 1:17-cv-09031-JFK-KHP Document 58 Filed 11/02/20 Page 1 of 15


          Case 1:09-md-02013-PAC Document 57 Filed 09/30/10 Page 1 of 45
  UNITED STATES DISTRICT COURT
  SOUTHERN DISTRICT OF NEW YORK
  ------------------------------- X                                  USDC SDNY
  BAIQIAO TANG a/k/a Tang                                   :        DOCUMENT
  Baiqiao, and JING GENG,                                   :        ELECTRONICALLY FILED
                                                            :        DOC #: _________________
                                                                     DATE FILED: 11/02/2020
UNITED STATES DISTRICT                COURT
                             Plaintiffs,                    :
SOUTHERN DISTRICT OF NEW YORK                               :
-----------------------------------------------------------x:
           -against-
In re FANNIE MAE 2008 SECURITIES                            :
                                                            :           08 Civ.
                                                                       No.   17 7831
                                                                                 Civ.(PAC)
                                                                                        9031 (JFK)
LITIGATION
  WENGUI      GUO     a/k/a     Miles      Kwok             :
                                                            :           09 MD 2013 (PAC)
  a/k/a Guo Wengui a/k/a Ho Wan                             :
                                                            :
                                                                            OPINION & ORDER
  Kwok, GOLDEN SPRING (NEW YORK) :                          :          OPINION & ORDER
-----------------------------------------------------------x
  LTD., RULE OF LAW FOUNDATION                              :
  III INC., RULE OF LAW SOCIETY                             :
  IV INC., and SARACA MEDIA GROUP :
  INC.,                                                     :
HONORABLE PAUL A. CROTTY, United States                     : District Judge:
                             Defendants.                    :
  ------------------------------- X
    APPEARANCES                               BACKGROUND1

        The early years of
 FOR PLAINTIFFS             this decade
                          BAIQIAO        saw aAND
                                       TANG     boomJING
                                                      in home  financing which was fueled, among
                                                            GENG:
         David D. Lin
other things, by lowMercer
         Justin       interest rates and lax credit conditions. New lending instruments, such as
         LEWIS & LIN, LLC
subprime mortgages (high credit risk loans) and Alt-A mortgages (low-documentation loans)
 FOR DEFENDANTS WENGUI GUO AND GOLDEN SPRING (NEW YORK) LTD.:
kept the boom
         Aaron  going.  Borrowers played a role too; they took on unmanageable risks on the
                   A. Mitchell
         LAWALL & MITCHELL, LLC
assumption that the market would continue to rise and that refinancing options would always be
 FOR DEFENDANTS RULE OF LAW FOUNDATION III INC. AND RULE OF LAW
available
 SOCIETY  in the
              IVfuture.
                   INC.: Lending discipline was lacking in the system. Mortgage originators did
         Steven J. Reed
not hold these
         Sarah high-risk  mortgage loans. Rather than carry the rising risk on their books, the
                   M. Bouskila
         NORRIS MCLAUGHLIN, P.A.
originators sold their loans into the secondary mortgage market, often as securitized packages
 FOR DEFENDANT SARACA MEDIA GROUP INC.:
known asJillian
           mortgage-backed    securities(on
                      M. Searles         (“MBSs”).
                                               brief) MBS markets grew almost exponentially.
         Erin N. Teske
        But then the housing
         HODGSON      RUSS LLP bubble burst. In 2006, the demand for housing dropped abruptly

and homeF.
 JOHN    prices began toUnited
            KEENAN,     fall. In light of the changing
                                   States      Districthousing market, banks modified their
                                                           Judge:

lending practices and became
         Plaintiffs          unwilling
                         Baiqiao       to refinance
                                    Tang    and Jinghome Geng
                                                         mortgages without refinancing.
                                                               (“Plaintiffs”)        bring

    suit against Defendant Wengui Guo a/k/a Miles Kwok (“Kwok”) and
1
 Unless otherwise indicated, all references cited as “(¶ _)” or to the “Complaint” are to the Amended Complaint,
dated June 22, 2009. For purposes of this Motion, all allegations
                                                             1 in the Amended Complaint are taken as true.
    Case 1:17-cv-09031-JFK-KHP Document 58 Filed 11/02/20 Page 2 of 15



four entities that Kwok allegedly founded and controls,

Defendants Golden Spring (New York) Ltd. (“Golden Spring”) and

Saraca Media Group Inc. (“SMG”) (together with Golden Spring,

“the Media Defendants”), and Defendants Rule of Law Foundation

III Inc. (“ROL Foundation”) and Rule of Law Society IV Inc.

(“ROL Society”) (together with ROL Foundation, “the ROL

Defendants”).    Before the Court are individual motions by SMG

and the ROL Defendants to dismiss the Second Amended Complaint

(“the SAC”) pursuant to Federal Rule of Civil Procedure

12(b)(6).    For the reasons set forth below, both motions are

DENIED.

     I.   Background

            A.   Factual Background

     The Court presumes familiarity with the allegations of this

case as stated in the Court’s March 14, 2019 decision granting

Kwok and Golden Spring’s motion to dismiss the First Amended

Complaint (“the FAC”), Baiqiao Tang v. Wengui Guo, No. 17 Civ.

9031 (JFK), 2019 WL 1207859 (S.D.N.Y. Mar. 14, 2019) (“Tang I”),

and the Court’s November 20, 2019 decision granting Plaintiffs’

motion for leave to file the SAC and to add SMG and the ROL

Defendants to this action, Baiqiao Tang v. Wengui Guo, No. 17

Civ. 9031 (JFK), 2019 WL 6169940 (S.D.N.Y. Nov. 20, 2019) (“Tang

II” or “the November 20, 2019 Opinion & Order”).




                                      2
    Case 1:17-cv-09031-JFK-KHP Document 58 Filed 11/02/20 Page 3 of 15



     To briefly summarize, Plaintiff Tang is a legal permanent

resident, domiciled in California; Plaintiff Jing is Tang’s wife

and a U.S. citizen also domiciled in California.         (SAC ¶¶ 7–8,

ECF No. 37.)   Kwok is a “Chinese national and/or Hong Kong

national” who is currently domiciled in New York; the Media

Defendants are Delaware corporations, authorized to do business

in New York; and the ROL Defendants are Delaware non-profit

corporations, also authorized to do business in New York.          (Id.

¶¶ 9–20.)   Plaintiffs allege that Kwok owns, directs, and/or

controls the Media Defendants and ROL Defendants, which he

created to promote certain for-profit endeavors of his under the

guise of advocating for greater human rights and democracy in

China; each entity operates out of Kwok’s residence; and Kwok is

the sole agent and promoter of the corporations’ services, which

are designed to compete with Plaintiffs’ nonprofit organizations

and media outlet, which also advocate for greater human rights

and democracy in China.     (Id. ¶¶ 3–4, 9–20.)

     Plaintiffs allege that Kwok, via the Media Defendants and

other outlets such as YouTube and Twitter, made and continues to

make available, false and defamatory statements about

Plaintiffs, as well as false or misleading statements about the

purported use of funds donated to the ROL Defendants, in order

to garner attention for Kwok’s nonprofit and media organizations

and ultimately drive donors away from Plaintiffs’ competing


                                    3
    Case 1:17-cv-09031-JFK-KHP Document 58 Filed 11/02/20 Page 4 of 15



organizations.    (Id. ¶¶ 4–6, 101.)        Plaintiffs allege that

Kwok’s attacks have caused them to lose donors and to suffer

severe damage to their reputations and livelihood.           (Id. ¶ 6.)

           B.    Procedural History

     Plaintiffs initiated this action on November 17, 2017, by

filing a complaint against Kwok.          (ECF No. 1.)   On January 18,

2018, Kwok moved to dismiss the Complaint, but on February 9,

2018, Plaintiffs filed the FAC in lieu of opposing Kwok’s

motion.   (ECF Nos. 11, 17.)    The FAC added Golden Spring as a

defendant and asserted seven causes of action against it and

Kwok for violations of the Lanham Act, defamation, unfair

competition, intentional infliction of emotional distress,

tortious interference with contractual relations, harassment,

and false light invasion of privacy.          On March 9, 2018, Kwok and

Golden Spring moved to dismiss the FAC, which the Court granted

in its entirety and without prejudice on March 14, 2019.           (ECF

Nos. 23, 28.)

     On April 15, 2019, Plaintiffs filed a motion seeking leave

to file the SAC and to add SMG and the ROL Defendants to

Plaintiffs’ Lanham Act and unfair competition causes of action.

(ECF No. 30.)    The SAC also added allegations of recent

wrongdoing by Kwok and the four other defendants which occurred

after the FAC was filed and which allegedly continue into the




                                      4
       Case 1:17-cv-09031-JFK-KHP Document 58 Filed 11/02/20 Page 5 of 15



present day.      Kwok and Golden Spring opposed Plaintiffs’ motion.

(ECF No. 32.)

       On November 20, 2019, the Court granted in part and denied

in part Plaintiffs’ request for leave to file the SAC.             (ECF No.

36.)     The Court allowed Plaintiffs’ Lanham Act, unfair

competition, defamation, and harassment claims to move forward,

and allowed SMG and the ROL Defendants to be added to this

action, but the Court denied leave to amend Plaintiffs’ other

claims.     The November 20, 2019 Opinion & Order ruled that the

SAC plausibly alleged the following wrongdoing by Kwok, Golden

Spring, and the three new defendants: (1) that the ROL

Defendants, which are owned and controlled by Kwok, use the

Media Defendants to publish Kwok’s false and misleading

statements; (2) that the ROL Defendants engaged in false

advertising regarding the foundations’ non-tax exemption for

certain charitable donations, and the foundations’ lobbying

efforts and non-charitable expenditures; and (3) that the Media

Defendants promote Kwok’s and the ROL Defendants’ false

statements and advertising by receiving funding from the ROL

Defendants and publishing Kwok’s misleading infomercials on

their platforms. Tang II, 2019 WL 6169940, at *4.

       On March 6, 2020, SMG and the ROL Defendants individually

moved to dismiss Plaintiffs’ claims against them pursuant to

Federal Rule of Civil Procedure 12(b)(6).           (ECF Nos. 48, 51.)


                                       5
      Case 1:17-cv-09031-JFK-KHP Document 58 Filed 11/02/20 Page 6 of 15



SMG argues that the Communications Decency Act, 47 U.S.C. § 230,

(“the CDA”) shields it from any liability.          The ROL Defendants

argue that the SAC fails to plausibly allege a principal-agent

relationship between Kwok and the ROL Defendants, and even if it

did, the SAC nevertheless fails to allege how the ROL

Defendants’ purportedly false advertising caused any harm to

Plaintiffs.     Plaintiffs filed one brief in opposition to both

motions.    (ECF No. 49.)     SMG and the ROL Defendants each filed

reply briefs.     (ECF Nos. 50, 53.)

      II. Legal Standard Governing Rule 12(b)(6) Motions to
      Dismiss

      “Federal Rule of Civil Procedure 8(a)(2) requires only a

short and plain statement of the claim showing that the pleader

is entitled to relief, in order to give the defendant fair

notice of what the claim is and the grounds upon which it

rests.” Keiler v. Harlequin Enters. Ltd., 751 F.3d 64, 70 (2d

Cir. 2014).     “Consequently, to survive a motion under Rule

12(b)(6), a complaint does not need to contain detailed or

elaborate factual allegations, but only allegations sufficient

to raise an entitlement to relief above the speculative level.”

Id.

      “[I]n deciding a Rule 12(b)(6) motion to dismiss a

complaint, [the Court] is required to accept all ‘well-pleaded

factual allegations’ in the complaint as true.” Lynch v. City of




                                      6
    Case 1:17-cv-09031-JFK-KHP Document 58 Filed 11/02/20 Page 7 of 15



New York, 952 F.3d 67, 74–75 (2d Cir. 2020) (quoting Ashcroft v.

Iqbal, 556 U.S. 662, 679 (2009)).       “Although allegations that

are conclusory are not entitled to be assumed true, when there

are well-pleaded factual allegations, a court should assume

their veracity and then determine whether they plausibly give

rise to an entitlement to relief.” Id. at 75 (brackets,

emphasis, and internal citations and quotation marks omitted).

“The court must also ‘construe all reasonable inferences that

can be drawn from the complaint in the light most favorable to

the plaintiff.’” Id. (quoting Arar v. Ashcroft, 585 F.3d 559,

567 (2d Cir. 2009) (en banc), cert. denied, 560 U.S. 978

(2010)).   “The assessment of whether a complaint’s factual

allegations plausibly give rise to an entitlement to relief

‘does not impose a probability requirement at the pleading

stage; it simply calls for enough fact to raise a reasonable

expectation that discovery will reveal evidence of illegal’

conduct.” Id. (quoting Bell Atlantic Corp. v. Twombly, 550 U.S.

544, 556 (2007)).    “The choice between two plausible inferences

that may be drawn from factual allegations is not a choice to be

made by the court on a Rule 12(b)(6) motion.” Anderson News, LLC

v. Am. Media, Inc., 680 F.3d 162, 185 (2d Cir. 2012), cert.

denied, 568 U.S. 1087 (2013).




                                    7
    Case 1:17-cv-09031-JFK-KHP Document 58 Filed 11/02/20 Page 8 of 15



     III.    Discussion

     The SAC asserts one federal law claim against SMG and the

ROL Defendants for violating the Lanham Act, 15 U.S.C. §

1125(a)(1)(B), and one state law claim against them for unfair

competition.

            A.   Applicable Law

     Section 43(a) of the Lanham Act (“the Act”) protects

persons engaged in commerce against unfair competition. POM

Wonderful LLC v. Coca-Cola Co., 573 U.S. 102, 107 (2014).

Accordingly, the Act makes liable actors,

     who, on or in connection with any goods or services . .
     . uses in commerce . . . any false designation of origin,
     false or misleading description of fact, or false or
     misleading representation of fact, which . . . in
     commercial advertising or promotion, misrepresents the
     nature, characteristics, qualities, or geographic origin
     of his or her or another person’s goods, services, or
     commercial activities.

15 U.S.C. § 1125(a)(1)(B).     The Act “does not prohibit false

statements generally,” but it does prohibit “false or misleading

descriptions or false or misleading representations of fact made

about one’s own or another’s goods or services.” S.C. Johnson &

Son, Inc. v. Clorox Co., 241 F.3d 232, 238 (2d Cir. 2001)

(quoting Groden v. Random House, Inc., 61 F.3d 1045, 1052 (2d

Cir. 1995)).

     “It is well-established that the elements necessary to

prevail on causes of action for . . . unfair competition under




                                    8
       Case 1:17-cv-09031-JFK-KHP Document 58 Filed 11/02/20 Page 9 of 15



New York common law mirror the Lanham Act claims.” Real News

Project, Inc. v. Indep. World Television, Inc., No. 06 Civ. 4322

(GEL), 2008 WL 2229830, at *6 (S.D.N.Y. May 27, 2008) (quoting

Lorillard Tobacco Co. v. Jamelis Grocery, Inc., 378 F. Supp. 2d

448, 456 (S.D.N.Y. 2005)).

       The November 20, 2019 Opinion & Order ruled that

Plaintiffs’ Lanham Act and unfair competition claims are

permitted at this procedural stage because the SAC plausibly

alleges (1) a sufficient economic motivation for Kwok’s speech

based on the “DONATE” buttons he included in certain video

infomercials as well as the plausible allegation that Kwok

sought to increase viewership on the Media Defendants’ platforms

in order to encourage donations to the ROL Defendants; (2) that

Kwok and the entities he controls have misled the public

regarding the use of donated money; and (3) that Kwok’s false

statements were made for the purpose of influencing donors to

make contributions to his charitable organizations instead of to

Plaintiffs’ competing organizations. Tang II, 2019 WL 6169940,

at *3–*4.

             B.   SMG’s Motion to Dismiss

       Plaintiffs allege that SMG may be held liable for

publishing Kwok’s false and misleading statements because it

owns the website on which the statements were made.            (SAC ¶¶ 16–

17.)     SMG counters that, even if the SAC’s allegations were


                                       9
   Case 1:17-cv-09031-JFK-KHP Document 58 Filed 11/02/20 Page 10 of 15



true, the CDA prohibits Plaintiffs from bringing such claims

against SMG because the website at issue is an “interactive

computer service” that Plaintiffs improperly seek to hold liable

for content created and authored by Kwok.       The Court disagrees.

     Section 230 of the CDA provides, “[n]o provider . . . of an

interactive computer service shall be treated as the publisher

or speaker of any information provided by another information

content provider,” and it preempts any state law that is

inconsistent with its protections. 47 U.S.C. §§ 230(c)(1),

230(e)(3).   “In applying the statute, courts have broken it down

into three component parts, finding that it shields conduct if

the defendant (1) is a provider or user of an interactive

computer service, (2) the claim is based on information provided

by another information content provider and (3) the claim would

treat the defendant as the publisher or speaker of that

information.” Fed. Trade Comm’n v. LeadClick Media, LLC, 838

F.3d 158, 173 (2d Cir. 2016) (brackets and internal quotation

marks omitted).

     The CDA defines an “information content provider” as “any

person or entity that is responsible, in whole or in part, for

the creation or development of information provided through the

Internet or any other interactive computer service.” 47 U.S.C. §

230(f)(3).   However, immunity pursuant to the CDA is generally

only available where the complained of content is provided by a


                                   10
   Case 1:17-cv-09031-JFK-KHP Document 58 Filed 11/02/20 Page 11 of 15



third-party. See, e.g., Herrick v. Grindr LLC, 765 F. App’x 586,

589 (2d Cir. 2019) (summary order) (“The majority of federal

circuits have interpreted § 230(c) to establish broad federal

immunity to any cause of action that would make service

providers liable for information originating with a third-party

user of the service.”) (brackets omitted) (quoting Almeida v.

Amazon.com, Inc., 456 F.3d 1316, 1321 (11th Cir. 2006)), cert.

denied, 140 S. Ct. 221 (2019); Carafano v. Metrosplash.com,

Inc., 339 F.3d 1119, 1123 (9th Cir. 2003) (“§ 230(c) provides

broad immunity for publishing content provided primarily by

third parties.”); see also Shiamili v. Real Estate Grp. of New

York, Inc., 952 N.E.2d 1011, 1017 (N.Y. 2011) (holding New York

courts “read section 230 as generally immunizing Internet

service providers from liability for third-party content”);

Barrett v. Rosenthal, 146 P.3d 510, 525 (Cal. 2006) (noting

Congress intended the CDA “to create a blanket immunity from

tort liability for online republication of third party

content”).

     Accepting the SAC’s allegations as true and drawing all

reasonable inferences in Plaintiffs’ favor, the SAC plausibly

alleges SMG’s publication of the false statements—not merely its

publication of a third-party’s statements—because Plaintiffs

plausibly allege that Kwok owns and controls SMG and used it to

violate the Lanham Act and unfairly compete with Plaintiffs’


                                   11
   Case 1:17-cv-09031-JFK-KHP Document 58 Filed 11/02/20 Page 12 of 15



fundraising efforts.    Indeed, “it is well established that, for

an [interactive computer service] to enjoy immunity under CDA §

230, a different [information content provider] must have

provided the complained-of information—the statute does ‘not

immunize [defendants] with respect to any information [they]

developed or created entirely by [themselves].’” Enigma Software

Grp. USA, LLC v. Bleeping Computer LLC, 194 F. Supp. 3d 263, 274

(S.D.N.Y. 2016) (emphasis and second, third, and fourth brackets

in original); see also Shih v. Petal Card, Inc., No. 18 Civ.

5495 (JFK), 2020 WL 5659429, at *18 (S.D.N.Y. Sept. 23, 2020)

(holding complaint plausibly alleged corporate alter ego

liability based on the tortious conduct of the company’s

owners); SAC ¶ 19 (alleging alter ego liability, among others).

Accordingly, Plaintiffs’ claims against SMG are permitted at

this procedural stage.

          C.   The ROL Defendants’ Motion to Dismiss

     The SAC alleges that Kwok established the ROL Defendants in

late 2018, the two organizations are essentially the same except

for their tax-exemption status (one is a 501(c)(4) entity which

is allowed to engage in lobbying, the other is a 501(c)(3)

entity which is not), and the two organizations compete with

Plaintiffs for donations, gifts, and other contributions

intended for promoting human rights and democracy in China.

(SAC ¶¶ 67–80, 85.)    Plaintiffs further allege that Kwok and the


                                   12
    Case 1:17-cv-09031-JFK-KHP Document 58 Filed 11/02/20 Page 13 of 15



ROL Defendants engaged in false advertising by soliciting

charitable contributions to the ROL Defendants without

distinguishing between the two or disclosing to potential donors

that the ultimate use of the funds was for non-charitable

purposes, such as lobbying efforts, funding Kwok’s personal

asylum application, and funding his for-profit media

organizations, the Media Defendants.       (Id. ¶¶ 80, 84.)

     The ROL Defendants counter that they cannot be held

vicariously liable for Kwok’s purported false statements, and

even if they could be held liable, the SAC nevertheless fails to

plausibly allege how the ROL Defendants’ false advertising

caused harm to Plaintiffs. 1     The Court disagrees.

     As discussed in the November 20, 2019 Opinion & Order, the

SAC plausibly alleges that Kwok founded and controls the ROL

Defendants which, unbeknownst to certain donors, Kwok uses to

fund his asylum application and the for-profit Media Defendants.

Tang II, 2019 WL 6169940, at *3, *4.       Accepting the SAC’s

allegations as true and drawing all reasonable inferences in

Plaintiffs’ favor, the SAC plausibly alleges not simply




1
  The ROL Defendants also raise a series of counterfactual arguments
regarding the nonprofits and Kwok’s control over them. The Court is
not persuaded. Not only are such arguments essentially affirmative
defenses, inappropriate on a motion to dismiss, as discussed above, at
this procedural stage the Court must accept the SAC as true and draw
all reasonable inferences in Plaintiffs’ favor. See Lynch v. City of
New York, 952 F.3d 67, 74–75 (2d Cir. 2020).


                                    13
   Case 1:17-cv-09031-JFK-KHP Document 58 Filed 11/02/20 Page 14 of 15



vicarious liability against the ROL Defendants, but that they

themselves engaged in false advertising with Kwok by failing to

disclose that the use of certain donations was for purposes

other than the organizations’ stated objectives.        (SAC ¶ 72

(alleging both ROL Defendants’ websites list identical “mission

statements” which explain that the organizations work to promote

human rights in China).)

     Likewise, the ROL Defendants’ alternate, proximate cause

argument also misses the mark at this procedural stage because

Plaintiffs plausibly allege that they derive income from the

same types of donations and gifts that were redirected to the

ROL Defendants based, at least in part, on the ROL Defendants’

false advertising.   (Id. ¶¶ 85–90.)     Indeed, as discussed in the

November 20, 2019 Opinion & Order, the SAC plausibly alleges

that Kwok’s actions were intended to—and did—siphon customers

and donors away from Plaintiffs’ organizations to Kwok’s

competing organizations. Tang II, 2019 WL 6169940, at *4.

Accordingly, the SAC’s Lanham Act and unfair competition claims

against the ROL Defendants are permitted.

     IV.   Conclusion

     For the reasons set forth above, Defendants Saraca Media

Group Inc., Rule of Law Foundation III Inc., and Rule of Law

Society IV Inc.’s motions to dismiss the Second Amended

Complaint are DENIED.


                                   14
  Case 1:17-cv-09031-JFK-KHP Document 58 Filed 11/02/20 Page 15 of 15




     It is FURTHER ORDERED that the parties are to proceed to

discovery under the supervision of Magistrate Judge Parker and

to confer and file a joint-proposed case management order by no

later than November 24, 2020, which is to contain an agreed upon

cutoff date for discovery.    If no agreed upon cutoff date is

fixed, the Court will impose one.

     The Clerk of Court is directed to terminate the motions at

ECF Nos. 51 and 56.

SO ORDERED.




                                    rr��/
Dated:   New York, New York
         November 2, 2020

                                              John F. Keenan
                                       United States District Judge




                                  15
